In the brief filed in this case counsel for plaintiff in error urges three reasons for the reversal of this case:
First, that the sixth amendment to the Constitution of the United States, guaranteeing trial by jury, is in force in this state, and that a jury composed of 12 men is guaranteed by this provision of the Constitution.
Second, that section 19, art. 2, of the Constitution, providing for a jury of six in the county court, is in conflict with the sixth amendment to the Constitution of the United States.
Third, that the act of the Legislature of the state of Oklahoma, enacting the jury law which has been applied in this case, is not in its subject-matter effective to the peace, health, or safety of the public, and cannot be of force until 90 days after the adjournment of the Legislature enacting it.
The questions raised under the first and second reasons urged *Page 477 
by counsel have been settled by the uniform decisions of the Supreme Court of the United States in cases too numerous to quote here. In the case of Spies v. Illinois, 123 U.S. 131, 8 Sup. Ct. 22, 31 L.Ed. 80, the court, in passing on this question, said:
"That the first ten articles of amendment were not intended to limit the powers of the state government in respect to their own people, but to operate on the national government only, was decided more than a half century ago, and that decision has been steadily adhered to since" — citing the numerous decisions of that court on this question.
The question raised under the third proposition urged by counsel was settled by the Supreme Court of this state in the case of Oklahoma City v. Shields, 22 Okla. 265, 100 P. 559. Justice Williams, in rendering the opinion of the court, on this proposition, said:
"Most unquestionably, those who make the laws are required, in the process of their enactment, to pass upon all questions of expediency and necessity connected therewith, and must therefore determine whether a given law is necessary for the preservation of the public peace, health, and safety. It has always been the rule, and is now everywhere understood, that the judgment of the legislative and executive departments as to wisdom, expediency, or necessity of any given law is conclusive on the courts, and cannot be reviewed or called in question by them. * * * The existence of such necessity is therefore a question of fact, and the authority to determine such fact must rest somewhere. The Constitution does not confer it upon any tribunal. It must, therefore, necessarily reside with that department of the government which is called upon to exercise the power. It is a question of which the Legislature alone must be the judge, and, when it decides the fact to exist, its action is final" — citing a great number of authorities.
We approve the conclusions reached by the Supreme Court in that case.
The judgment of the county court is affirmed.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur. *Page 478